Chase, Ch. J.
The court are of opinion, that the patent obtained by Jesse Jarrett on the 16th of March 1798, operates by relation from the 11th of February 1789, the date of the certificate of the said Jarrett far •the land called Contestable Manor, and vested tiio 16-*14gal title in the land, mentioned in the said patent, in the said Jarrett, on the said. 11th of February 1789,
Jl. Hall, Hollingsworth, and Mason, for the plaintiff.
- Martin, (Attorney General.) Key and Johnson, for the defendants.
The plaintiff and defendants both appealed to the Court of Appeals; and the judgment of the General Court was affirmed in both cases, at November term 1802, the Court of Appeals concurring with the General Court in the opinions expressed in both of the bills of exceptions.
The plaintiff excepted. Verdict and judgment for the plaintiff for all the land included in the patent of ■Jarrett’s Disappointment, which is not included within the lines of the land called Contestable Manor No. 2, as located on. the plots in this case returned, by the black dotted lines»